 98DECISIONS OF NATIONAL LABOR RELATIONS BOARDPolyurethaneProductsCompany,Inc.,andInternationalChemicalWorkersUnion,AFL-CIO. Case 14-CA-4181November 6, 1967DECISION AND ORDERBy MEMBERSFANNING,JENKINS,AND ZAGORIAOn July 19, 1967, Trial Examiner George J. Bottissued his Decision in the above-entitled proceed-ing, finding that the Respondent had engaged in andwas engaging in certain unfair labor practices andrecommending that it cease and desist therefromand take certain affirmative action, as set forth inthe attached Trial Examiner's Decision. Thereafter,the Respondent filed exceptions to the Trial Ex-aminer's Decision and a brief in support thereof. IPursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, the Na-tionalLabor Relations Board has delegated itspowers in connection with this case to a three-member panel.The Board has considered the Trial Examiner'sDecision, the Respondent's exceptions, and the en-tire record in this case, and hereby adopts thefindings, conclusions, and recommendations of theTrial Examiner.ORDERPursuant to Section 10(c) of the National LaborRelationsAct, as amended, the National LaborRelations Board hereby adopts as its Order theRecommended Order of the Trial Examiner, andorders that the Respondent, Polyurethane ProductsCompany, Inc., East St. Louis, Illinois, its officers,agents, successors, and assigns, shall take the ac-tion set forth in the Trial Examiner's Recom-mended Order.ITheRespondent's request for oral argumentis herebydenied as, inour opinion,the record,including the exceptionsand beef, adequatelypresent all the issues herein.TRIAL EXAMINER'S DECISIONSTATEMENT OF THE PROCEEDINGGEORGE J. BOTT, Trial Examiner: Upon a charge ofunfair labor practices filed by International ChemicalWorkers Union, AFL-CIO, herein called Union, onDecember 22, 1966, against Polyurethane Company,Inc., herein called Company or Respondent, the GeneralCounsel of the National Labor Relations Board issued acomplaint on February 9, 1967, which was amended onMarch 1, 1967, in which he alleged that Respondent hadengaged in unfair labor practices in violation of Section8(a)(1) and (5) of the National Labor Relations Act, as168 NLRB No. 20amended, herein called the Act. Respondent's answer ad-mitted certain allegations of the complaint but denied thecommission of any unfair labor practices. A hearing washeld before me in St. Louis, Missouri, on April 10 and 11,1967. Subsequent to the hearing, General Counsel andRespondent filed briefs which I have considered.Upon the entire record in the case and from my obser-vation of the witnesses, I make the following:FINDINGS OF FACT1.RESPONDENT'S BUSINESSRespondent has its principal office in St. Louis, Mis-souri, and also maintains a plant in East St. Louis, Il-linois,whereit isengaged in the production of moldedrigid polyurethane foam pipe insulation. During the yearending December 31, 1966, which is a representativeperiod, Respondent, in the course of its business opera-tions,manufactured, sold, and distributed at its East St.Louis plant, which is the only plant involved in thisproceeding, products valued in excess of $50,000 ofwhich products valued in excess of $50,000 were shippedfrom said plant directly to points outside the State of Il-linois.Respondent is now and has been at all timesmaterial herein an employer engaged in commerce withinthe meaning of Section 2(2), (6), and (7) of the Act.II.THE LABORORGANIZATION INVOLVEDThe Union is a labor organization within themeaningof the Act.III.THE ALLEGED UNFAIR LABOR PRACTICESA. AllegedActs of Interference,Restraint,and Coer-cion in Violationof Section 8(a)(1) of the Act1.The settingRespondent opened its East St. Louis plant sometimein early 1965, and, until the summer of 1966, was engagedmostly in the development of its product, methods, andmachinery. After Respondent received a large order inAugust 1966, it hired a substantial number of additionalemployees and began to work three shifts which it main-tained until mid-December 1966, when it discontinuedthe second and third shifts and laid off approximately 15employees because of the completion of the order it hadobtained in August. It is not clear from the record exactlywhen the Union started to organize the Company's em-ployees, but a few union authorization cards were signedin August and September 1966 and a substantial numberin December. It is clear, however, that by December 13the Union had obtained union authorization cards from amajority of the approximately 37 unit employees then em-ployed, and, on that date wrote Respondent and asked forstatutory recognition. It also is a fact that the Union dis-tributed union literature and application cards at Re-spondent's plant on December 14, and that Respondentreceived the Union's demand for recognition sometimeduring the day on December 15. The complaint alleges asubstantial number of violations of Section 8(a)(1) of theAct, occurring in December 1966, engaged in by Re-spondent's plant manager, Wendt, an admitted agent, and POLYURETHANE PRODUCTS CO., INC.99Sammie Connor, an alleged supervisor, whose status assuch is denied, and must be disposed of first.2.Supervisory status of Sammie ConnorRespondent claims that Connor is a leadman or an in-structor, not a foreman or supervisor. Wendt testified thatConnor has no power to hire or fire, and he and MiltonLitz, Respondent's president, said he was one of the firstemployees hired at the East St. Louis plant; that he washired as an unskilled laborer, but Wendt taught him howto perform the process by which the product is manufac-tured; that, as new employees were hired, Connor taughtthem how to perform their duties in production but alsocontinued to do production and minor machinery repairshimself.Although Connor may not have the power to hire orfire and does instruct and work with employees on occa-sion, Ifind that he has enough of the indicia of a super-visor set out in Section 2(11) of the Act to qualify as oneunder that section. This finding is based on the uncon-tradicted testimony of many employees. The recordshows that during an employeemeeting inthe plant inSeptember 1966, Wendt, in Litz' presence, announcedthat Connor was "boss" and employees should consulthim if they had any problems. Wendt also stated at thesame time that Connor had authority to send employeeshome from work if they did not do what Connor told themto do.'Connor plays a part in the hiring of employees. He haseffectively recommended applicants for employment, andhe has called laid-off employees back to work.2Connor has actually exercised the powers whichWendt said he had in the September meeting with em-ployees. He has, for example, sent employees home forloafing,arguing,or for reporting to work without permis-sion.3A substantial number of employees described Connoras a "boss" or a "foreman," and it appears that he trans-fers employees from job to job and assigns work to them.4Connor has granted employees permission to leave theplant and has adjusted their grievances.5It is well settled that Section 2(11)'s list of supervisoryindicators is to be read in the disjunctive.6 I find, on thebasis of the entire record, that Connor has the authority,injudgment, to assign, direct, transfer, discipline, and adjustthe grievances of employees, and, in addition, to effec-tively recommend their hire, suspension, or recall. Hav-ing at least such authority, Connor is a supervisor withinthe meaning of the Act.3.Interrogation of EmployeesRespondent interrogated a substantial number of em-ployees about their union activities. PlantManagerWendt asked employee German on December 15, 1966,if he had received a union leaflet and application cardwhich the Union had distributed. He denied that he had,and, a few days later, Connor told him that Wendt wantedto know if he had signed a union card. German then ad-mitted that he had.Connor also asked employee Watson on December 15if he had received an application card from the Union,and he told the employee that the Company did not needa union, that employees were better off without one, andthat Wendt was "kind of mad about it."Employees Triplett and Randle were interviewed byConnor and Wendt in late December 1966 and wereasked if a Board agent had come to their homes and whatthey had told the agent. Connor also asked each em-ployee if he had signed a union card, and, when they ad-mitted that they had, Connor said it would make no dif-ference because they could vote against the Union in anelection.On December 15, Wendt, after first asking employeeJohnson if she had signeda unionapplication card andreceiving a negative reply, told her not to do so, but to"stick with the Company and she would go places." Thenext day, Connor sent Johnson to see Wendt in his officewhere Wendt asked her who had started the union activi-ty.Employee Agnes Connor was asked by Wendt onDecember 14 if she had received one of the leaflets andauthorization cards distributed by the Union that day.Another employee, Mary Canada, visited the plant onDecember 16, which was the day after she was laid off,and Connor sent her to see Wendt who asked her if shehad signed a union card, whether she had ever been aunion member, and what she thought a union could do forher.During the conversation, Wendt said that his superi-ors did not wanta union.Ruth Hobson was also laid off on December 15, and,when she saw Wendt shortly thereafter, he told her he didnot like what was going on. Hobson asked him what hemeant and he answered "union."When Hobson asked,"what union,"Wendt said she knew. Hobson thenhanded Wendt a union card which she had received.Respondent's interrogation of employees served nolegitimate purpose and was not accompanied by thesafeguards established in theBlue Flashdecision.? I findthat it was coercive and that Respondent thereby violatedSection 8(a)(1) of the Act.84.Creating the impression of surveillanceRespondent also created the impression that it had theunion activities of its employees under surveillance. InDora Johnson's case, after asking her who started theUnion, Wendt commented that he thought it had startedon the second shift. A few days later, Wendt told Johnsonthat he had seen employee Mendola Smith, a friend ofJohnson, at a union meeting.Employee Doris Watson said that Wendt described herTestimony of employees Charlene Brown and Mendola Steward.iTestimony of Lidell Hall and Archie Triplett.3Testimony of Hall, Lavelle Bean,Steward,and Dons Watson4Testimony of Mary Canada, Hall, Wanda Steele, Doris Watson, GaryWatson,and Dora Johnson.Testimony of Genevieve Watson,Mattie Lockett,and Bean.eOhio Power Companyv.N.L R.B ,176 385(C.A. 6), cert denied 338U.S. 899.Blue Flash Express,Inc,109 NLRB 591; see alsoStruksnes Con-struction Co , Inc ,165 NLRB 10628N.L.R.B v. Mid-West Toweland LinenService,339 F 2d 958, 961(C.A. 7) Itis well known that it is the tendencyof anemployer's conductto interfere with employee rights, rather than his motive,that is con-trolling, and"his wordsmust bejudged by their likelyimport to em-ployees." So, therefore if Wendt's questioning was done in ignorance ofthe law or contraryto legaladvice,this is no defense.Wausau Steel Corp.v.N.L.R B,377 F.2d 369 (C A7), N.L.R.B. v. La Salle Steel Co,178F 2d 829, 833-834 (C A7),Welch Scientific Inc v N.L.R.B.,340 F.2d199,203 (C.A. 2).336-845 0 - 70 - 8 100DECISIONSOF NATIONALLABOR RELATIONS BOARDto other employees as his "union girl." Wendt had also in-terrogated her earlier about signing a card for the Union.Employee Wanda Steele corroborated Watson. She saidthat during December 1966 Wendt called Watson andemployee Helen Edwards his "little union girls."Ifind and conclude that by these remarks of Wendt,Respondent created the impression that it was keepingthe union activities of its employees under surveillance.By such conduct, Respondent violated Section 8(a)(1) ofthe Act.95.Promises of benefitsB.The Refusal to Bargain1.The appropriate unitThe complaint alleged, the answer admitted, and I findthat:All production and maintenance employees ofRespondent employed at its East St. Louis, Illinois,plant EXCLUDING office clerical, professional em-ployees, guards and supervisors as defined in the Actconstitute a unit for the purpose of collective bar-gaining within the meaning of Section 9(b) of the Act.Sometime in December 1966, Wendt told employeesWanda Steele and Agnes Connor that they were eligiblefor a raise in pay but that he could not give them or any-one else an increase "until the union activity was settled."As set out earlier, Wendt promised employee Johnsonthat she would "go places" with the Company if she didnot join the Union. By such promise, and by indicating toSteele and Connor that -union activity was preventingtheir promotions, Respondent was attempting to induceemployees to abandon the Union by holding out the hopeof reward if they did so. By such conduct, Respondentalso violated Section 8(a)(1) of the Act.6.Threats of reprisalCharlene Brown had a conversation with Wendt inSeptember 1966 in which she told him that she had heardthat there was going to be a union at the Company. Wendtreplied that there would be no union, but that if thereshould be, he would "walk out." Although not a separateunfair labor practice because it happened in 1965 long be-fore the filing of charges, but nevertheless an indicationof Wendt's union animus, Wendt told the same employeethat any employee who wanted a union could "leavenow.,,Employee Davenia Roberts was laid off in December1966. Supervisor Connor told her at that time that he haddiscovered that her sister had started the Union, and,since Roberts had not reported it to him, she "would haveto go too."Connor also told employee Watson in December 1966,after he had asked her if she had signed a union card, thatitwas not "time for" a union because the Company couldnot afford it. He added that before the Respondent wouldpermit a union to organize its employees it would closethe plant.By indicating to employees that a top official would"walk out" if a union were successful, by threatening toclose the plant for the same reason, and by attributing em-ployee Roberts' layoff to her sister's union activity, evenif they were unconnected, Respondent engaged in addi-tional violations of Section 8(a)(1) of the Act.100AinsworthManufacturing Company,131 NLRB 27310A substantiallayoff occurredon December 15 and the Union filed acharge that it was discriminatory, but the General Counsel refused toissue a complaint based on it"Rea ConstructionCompany,137 NLRB 1769.zChristineMcClodden, November 29, 1966, G C. Exh.4, DaveniaRoberts, November29, 1966, G.C Exh 5, Ivia Trice,December 9,1966, G C. Exh. 6, Ora Garner,December9, 1966, G.C Exh. 7, WillieRandle, December12, 1966, G C Exh 8, Lidell Hall, December 1,1966, G C.Exh. 9, SimonHaynes,August12, 1966, G.C Exh 10, Wil-liamSmith,December10, 1966, G C. Exh. 11; Charles Connor,December1, 1966, G C Exh. 12, Terry German, December 1, 1966,2.The Union's majority statusSometime before noon on December 15, 1966,Respondent received a letter sent by the Union onDecember 13 advising Respondent that a substantialmajorityof employees in the bargaining unit hadauthorized the Union to represent them and demandingrecognition as the sole collective-bargaining agent ofthose employees. The Union also stated in its letter thatitwas prepared and willing prove its claim to Respond-ent's satisfaction. Since the Union's communication wasreceived on December 15, that is the so-called criticaldate upon which it must be shown that the Union hadmajority status."Not counting employee Agnes Connor, whose card isof questionable validity in the light of her testimony, as ofDecember 13, 23 of the unit employees had signed validunion authorization cards designating and selecting theUnion as their statutory representative. The names ofthese employees, the dates on which they executed theauthorization, and the exhibit numbers are set forth in themargin. Each signer, except McClodden whose card wentinto the record by stipulation, identified his own card.12Itwas stipulated at the hearing that as of 7 a.m.,December 15, there were 36 employees in the ap-propriate unit, not including Sammie Connor whosestatus was in dispute. Since Connor has been found to bea supervisor, he is not to be included for the purpose ofcomputing the Union's majority. The Union, therefore,had a clear majority of the 36 employees in the unit on themorning of December 15.13Sometime after 7 a.m. on December 15, however,Respondent decided to reduce its staff and it did, on thatday, lay off 15 unit employees. It appears from Wendt'suncontradicted testimony that he made the decision whenhe arrived at the plant on the morning of December 15and got a report "from the night shift about production."The second and third shifts were then canceled, and em-ployees telephoned at home and informed about it. It alsoappears, as found above, that the Union's demand forrecognition was received by Wendt at approximately 11a.m. or noon on December 15. The reduction in the sizeG.C Exh 13;Mary Canada, December1, 1966, G C.Exh. 14, DoraJohnson, December7, 1966, G.C Exh 15,Myra Nash,September 1,1966, G C Exh16,Wanda Steele,August 23,1966, G C. Exh 17,Dons Watson,SeptemberI, 1966, G.C Exh 18, GaryWatson, Sep-tember 1, 1966,G C Exh 19, LavelleBean, December9, 1966, G.C.Exh. 20, SarahGriffin,December1, 1966, G C Exh.21, Mary Dixon,December1, 1966, G C.Exh. 22, Edna Brown, December7, 1966, G.C.Exh 23; Mattie Lockett,December12, 1966, G C Exh 26, ArchieTriplett,December12, 1966, G.C Exh.27, Ruth Hobson,November29,1966,G.C Exh.2811G.C Exh3 is the list of unit employees as of that time POLYURETHANE PRODUCTS CO., INC.of the unit on December 15 must be considered for what-ever bearing it may have on the Union'smajority.Of the 15 unit employees laid off on December 15,14 9had signed union authorization cards 15 It was also stipu-lated that of the 15 unit employees laid off on December15, 6 were recalled and 9 were not.1e Included in the sixemployees laid off on December 15 and thereafter re-called, were four cards signers." Of the nine employeeslaid off on December 15 and not recalled, five had signedcards for the Union.18Although Respondent virtually completed a very largeorder just prior to the December 15 layoff, has partiallymechanized its production line, suffered another reduc-tion in force in March 1966, and, at the time of the hear-ing, had very little business, it appears that the 15 em-ployees laid off on December 15 were not permanentlylaid off but rather had a reasonable expectancy of recall.Nine of them were actually recalled, and Wendt testifiedthat he told employees laid off that they would be recalledif needed. He said that the Company "anticipated" or-ders, and he agreed that the Company had not hired newemployees, but had recalled those laid off as needed. Ifind, therefore, that the employees laid off on December15 were temporarily laid off and are to be included in theunit for the purpose of computing the Union's numericalstatus. But even assuming that all 15 employees laid offon December 15 were laid off permanently, and assumingthat their employment was severed before Respondentreceived the Union's demand for recognition - which isnot at all clear - the Union would still have represented14 employeesin a unitof 21. If the employees were tem-porarily laid off, as I have found, then the Unionrepresented 23 of a unit of 36 employees. I find, there-fore, that the Union was the majority representative ofRespondent's employees in the appropriate unit onDecember 15, when Respondent received its recognitionrequest, regardless of the status of the laid-off employ-ees.'83.Thedemand and the refusalOn December 13 the Union wrote a letter to Respon-dentwhich it received on December 15, advisingRespondent that it represented a majority of its em-ployees and demanding that Respondent recognize it asthe sole collective-bargaining agency for the employees.The Union also offered to prove to Respondent'ssatisfaction that it did represent a "substantial majority"14 It was stipulated that certain employees were not laid off, and it ap-pears, therefore that the following is an accurate list of those who wereMary Dixon,Lidell Hall,Doris Pate, Elsie Little,Ruth Hobson, WillieRandle, Gary Watson, Christine McClodden,Loretta Beggs, Earl Fox-worth,Delons Wilson,Jesse Haselroth,Davema Roberts, Mary Canada,and Charles Connor15The nine card signers laid off sometime during the day on December15 were Mary Dixon,LidellHall, Ruth Hobson,Willie Randle, GaryWatson, Christine McClodden,Davenia Roberts, Mary Canada, andCharles Connor.18Those recalled were.Mary Dixon, Lidell Hall, Doris Pate,Elsie Lit-tle,Ruth Hobson,and Willie Randle Those not recalled were: Gary Wat-son, Christine McClodden, LorettaBeggs,Earl Foxworth, Delons Wil-son, Jesse Haselroth,Davenia Roberts, Mary Canada,and Charles Con-nor.17Mary Dixon,Lidell Hall,Ruth Hobson,and Willie Randle18GaryWatson, ChristineMcClodden,Davema Roberts, MaryCanada,and Charles Connor.10 It has been noted that of the 15 employees laid off on December 15,6 were thereafter recalled and 9 were not If it be considered that only the6 recalled were temporarily laid off,then since 4 of them had signed unioncards, the Union would have 18 employees who designated it as their bar-101of employees in an appropriate unit, and it asked for animmediate reply to its request. The letter concluded bystating that if Respondent did not accept and recognizethe "employees' choice of International Chemical Work-ers Union" then the "matter will be taken up with theNational Labor Relations Board." Respondent neverreplied to this communication orally or in writingIt also appears, however, that on December 14, 1966,the Union filed a representationpetitionwith,the Board,and, on the same day, the Regional Office of the Boardwrote Respondent and enclosed a copy of the petition.Respondent's president, Litz, testified without contradic-tion that the Union's demand for recognition and theBoard's notification of the filing of the petition werereceived by him on the same day. Litz immediately con-sulted counsel who quickly got in touch with the Boardand a joint conference of the parties looking toward anelection was arranged for December 28 at the Board of-fice. By letter of December 16, the Company and Unionwere officially notified by the Board that such conferencehad been set. Subsequently, however, the Board notifiedRespondent that, because the Union had filed unfair laborpracticecharges against it, the conference on therepresentation petition was canceled and action on thepetition deferred until the charges were disposed of. OnFebruary 14, 1967, the Board notified Respondent thatthe 8(a)(3) portion of the charge filed by the Union hadbeen withdrawn, leaving the 8(a)(1) and (5) matters pend-ing, and,on February 16, advised Respondent that thepetition had been withdrawn. Earlier, on February 9,1967, the Regional Director had issued the instant com-plaint of unfair labor practices alleging violations of Sec-tion 8(a)(1) and (5) of the Act.Respondent recognizes that where a union representsa majority of employees, an employer cannot refuse torecognize it in order togain timeto undermine it anddestroy its majority. It argues, however, that, in the cir-cumstances of this case, it was fully justified in failing tocontact the Union after receipt of its letter of December13, 1966, and to immediately bargain with it without anelection. In support of its position, it points to its promptwillingness to meet with the Board in conference with theUnion to arrange an election, and it stresses the newnessof its operations, which it describes as a "pilot plant," aswell as its turnover in personnel and uncertainty of futureoperations.Respondent contends, on these and otherconsiderations'20 that it held a good-faith doubt about thegaining representativein a unit of 27I find, therefore,that even if onlythose subsequentlyrecalled maybe considered to have been in the unitwhen Respondent received the Union's demand-again assuming that itwas received after the employees were laidoff-the Union,nevertheless,representeda majority of employeesin the appropriate unit and was thestatutory representative of the employees at the necessary time.20Respondent also attacks some of theUnion's authorization cards onthe ground that employees weretold that theywould be used only for anelection.Englewood Lumber Company,130 NLRB 394,Morris & As-sociates, Inc., 138 NLRB 1160.Except inAgnes Connor's case, whosecardIhave assumed is invalid,there is no evidence in the recordthat anyemployee was told thatthe card hesignedwould be usedonlyto obtain anelectionThecards areclear and unequivocaldesignationsof the Unionon their face, and except in one case,they wereauthenticatedby the em-ployees who signed them In these circumstances, the cards are validdesignationsIalso reject,in the light of the employees'testimony abouttheir cardsand the fact that theyare all time-stamped with the RegionalOffice'stime stamp,the suggestion that one may be invalid because theemployee directedhis wife to sign it, and another invalid because of uncer-tainty about its date ofexecution.SeeN L R B. v. Cumberland ShoeCorp,351 F 2d 917 (C.A.6), Happach v N.L.R B, 353 F 2d 629 (C A7). 102DECISIONSOF NATIONALLABOR RELATIONS BOARDUnion's asserted majority and that any unfair labor prac-tices it committed are so trivial or isolated that they can-not support a finding to the contrary.General Counsel, on the other hand, contends that therecord establishes that upon receipt of the Union's de-mand, Respondent embarked upon a course of conductevidencing Respondent's rejection of the collective-bar-gaining principle and making a free election impossibleHe concludes that Respondent's refusal was not based onany doubt of majority, but motivated by a desire to gaintime to undermine and destroy it. In my opinion, therecord and the cases support General Counsel's position.First of all, the filing of a representation petition andthe scheduling of a conference at which a consent electionwould be discussed and perhaps agreed on cannot excuseRespondent's refusal to grant the Union recognition. Arepresentation proceeding is only one of the routes whicha union may use to demonstrate its majority, and, even ifan election had taken place which the union had lost, anemployer may still be ordered to bargain with the unionif its declination of recognition was improperly motivatedor if it made a fair election impossible.21Secondly, Respondent's contention that a turnover inpersonnel and uncertainty of operations would excuse itfrom recognizing the Union or even proceeding with anelection is not supported by necessary facts in the record,and its reliance on certain cases is misplaced. The recordshows that when the Union made its demand for,recogni-tion, Respondent employed at least 36 unit employees onthree shifts. Although Respondent laid off a substantialnumber of employees thereafter and its future at the timeof the hearing with respect to new orders may have beenuncertain, nevertheless it had just completed a largeorder, and, so far as the record in this case discloses, andRespondent does not contend otherwise, it had em-ployees employed in all the classifications needed toproduce its product. Moreover, although employmenthas fluctuated, Respondent is still in business, seeks tocontinue, and still had production employees employedduring the hearing in this case. Respondent's operationsatallmaterial times, therefore, were founded on arepresentative complement of employees, both in numberand classification, which would have justified it in grant-ing recognition to the Union without violating the Act.22AlthoughRespondent'smanufacturingand salesproblems and its apparent willingness to cooperate withthe Board in processing the representation petition whichthe Union filed do not of themselves excuse Respond-ent's denial of recognition, they may be given considera-tion with all "relevant facts in the case, including any un-lawful conduct of the employer"23 in determining whetherthe employer's action was not in good faith but takenbecause it rejected the collective-bargaining principle andin order to gain time within which to undermine theUnion and dissipate its majority. I have found earlier thatRespondent, commencing on the morning of December15, 1966, and continuing into the following January, coer-cively interrogated employees about their own union ac-tivities and the union activities of fellow employees, andcoupled some of its interrogation with promises ofbenefits and threats to close the plant on account of theUnion. In addition, Respondent ridiculed two employeesby describing them as "union girls," and by such conductand other statements indicated to employees that it hadtheir union activities under surveillance.Respondent contends that the statements which Con-nor and Wendt made were not coercive and in no case in-dicative of a desire to undermine the Union's majority. Itis true that in this type of case the character and extent ofunfair labor practices must be considered because themere finding of a violation of Section 8(a)(1) of the Actdoes not automatically create a presumption that an em-ployer acted in bad faith by refusing to bargain with aunion.24 The General Counsel has the burden in all casesof establishing that the refusal was in bad faith, and inHammond & Irving25 the Board, in dismissing a refusal-to-bargain complaint, noted that "there are some situa-tions in which violations of the Act are not truly incon-sistent with a good-faith doubt that the union representsa majority of the employees." I have carefully consideredRespondent's asserted reasons for not granting recogni-tion and the character and extent of the unfair labor prac-tices in which it engaged during the Union's campaign,particularly thosewhich occurred contemporaneouslywith the Union's demand and Respondent's assertedwillingness to have a free election. In my opinion, the in-terference, restraint, and coercion practiced by Respond-ent was not isolated or minimal, but was widespread,serious, and done at a critical time. Respondent, as isevident from Wendt's and Connor's statements, did notwant its plant organized, and its violations of Section8(a)(1) of the Act made a fair election unlikely or impossi-ble.Ifind that Respondent's refusal to bargain with theUnion upon request was in bad faith and that by suchconduct Respondent violated Section 8(a)(5) and (1) ofthe Act.26IV.THE EFFECT OF THE UNFAIR LABOR PRACTICES UPONCOMMERCEThe activities of the Respondent set forth in sectionIII, above, occurring in connection with its operations setforth in section I, above, have a close, intimate, and sub-stantial relation to trade, traffic, and commerce among theseveral States, and tend to lead to labor disputes burden-ing and obstructing commerce and the free flow thereof.V.THE REMEDYHaving found that Respondent had engaged in certainunfair labor practices, it will be recommended thatRespondent cease and desist therefrom and take certainaffirmative action designed to effectuate the policies ofthe Act.Upon the basis of the foregoing findings of fact andupon the entire record in the case, I make the following:11United Mine Workers v. Arkansas Oak Flooring Co.,351 U S. 62,71-72,Bernel Foam Products Co, Inc.,146 NLRB 1277;Joy Silk Mills,Inc, 85 NLRB 1263, enfd. 185 F 2d 732 (C A D C ),InternationalUnion of Electrical Workers (S N.C. Mfg.Co) v. NL R.B ,352 F 2d361 (C A D C.), cert denied 382 U S 902,Wausau Steel Corp vN.LR.B., supra, fn. 822 SeeGeneral Extrusion Company, Inc.,121NLRB 1165,LapeerMetal Products Co.,134 NLRB 1518, 1532;A 0 Smith Corporation ofTexas,122 NLRB 321. Cases cited by Respondent, such asDetroitProcessing Terminal Division,Nor-Cote,Inc,151NLRB 468, andDouglas Motors Corp.,128 NLRB 307, rely on theGeneral Extrusionrule and are, moreover,factually distinguishable.23Joy SilkMills, Inc, 85 NLRB 1263, 1264.24Hammond & Irving, Incorporated,154 N LRB1071;GlynnCamp-bell, dlblaPigglyWiggly,El Dorado Co.,154 N LRB 44525 Supra, in 2426Joy Silk Mills, Inc, supra,Irving Air ChuteCo v N LR.B.,350F 2d 176 (C.A. 2) POLYURETHANE PRODUCTS CO., INC.103CONCLUSIONS OF LAW1.The Respondent Company is engaged in commercewithin the meaning of Section 2(6) and (7) of the Act.2.The Union is a labor organization within the mean-ing of Section 2(5) of the Act.3.By interfering with, restraining, and coercing its em-ployees in the exercise of the rights guaranteed in Section7 of the Act, the Respondent has engaged in and is engag-ing in unfair labor practices within the meaning of Section8(a)(1) of the Act.4.Allproductionandmaintenanceemployees ofRespondent employed at its East St. Louis, Illinois, plant,excluding office clerical, professional employees, guards,and supervisors as defined in the Act consitute a unit ap-propriate for the purposes of collectivebargaining withinthe meaning of Section 9(b) of the Act.5.At all times material since December 13, 1966, theUnion has been the exclusive representative of all the em-ployees in the aforesaid unit for the purposes of collectivebargaining within the meaning of Section 9(a) of the Act.6.By refusing to bargain with the Union, as foundabove, on December 15, 1966, and thereafter, Respond-ent engaged in and is engaging in unfair labor practiceswithin the meaning of Section 8(a)(5) and (1) of the Act.7.The aforesaid unfair labor practices are unfair laborpractices within the meaning of Section 2(6) and (7) of theAct.Director for Region 14, after being duly signed byRespondent's representative, shall be posted by Respon-dent immediately upon receipt thereof, and be maintainedby it for 60 consecutive days thereafter, in conspicuousplaces, including all places where notices to employeesare customarily posted. Reasonable steps shall be takenby Respondent to insure that said notices are not altered,defaced, or covered by any other material.(c)Notify said Regional Director, in writing, within 20days from the receipt of this Decision, what steps havebeen taken to comply herewith.2827 In the event that this Recommended Order is adopted by the Board,the words"a Decision and Order"shall be substituted for the words "theRecommended Order of a Trial Examiner" in the notice In the furtherevent that the Board'sOrder is enforced by a decree of a United StatesCourt of Appeals, the words "a Decree of the United States Court of Ap-peals Enforcing an Order" shall be substituted for the words"a Decisionand Order."28 In the event that this Recommended Order is adopted by the Board,this provision shall be modified toread "Notifysaid Regional Director,inwriting, within 10 days trom the date of this Order, what steps Re-spondent has taken to comply herewith "APPENDIXRECOMMENDED ORDERUpon the basis of the above findings of fact and conclu-sions of law, and upon the entire record in the case, it isrecommended that Polyurethane Products Company,Inc., its officers, agents, successors, and assigns, shall:1.Cease and desist from:(a)Refusing to bargain collectively with the Union asthe exclusive representative of its employees in the ap-propriate unit found herein.(b) Interrogating any of its employees with respect totheir union activities.(c)Creating the impression of surveillance of theunion activities of its employees.(d)Promising benefits to employees in order todiscourage them from engaging in union activities.(e)Threatening employees that Respondent will closeits plant or that its officials will resign from Respondentrather than recognize a union.(f)In any other manner, interfering with, restraining,or coercing its employees in the exercise of their rights toself-organization; to form, join, or assist any labor or-ganization; to bargain collectively through representa-tives of their own choosing; to engage in concerted activi-ties for the purposes of collective bargaining or other mu-tual aid or protection; or to refrain from any and all suchactivities.2.Take the following affirmative action:(a)Bargainwith the Union, upon request, as the exclu-sive representative of the employees in the appropriateunit found herein with respect to wages, hours, and otherconditions of employment,and if an understanding isreached embody such understanding in a signed agree-ment.(b)Post at its East St. Louis, Illinois, plant involvedherein copies of the attached notice marked "Appendix."27Copies of said notice, to be furnished by the RegionalNOTICE TO ALLEMPLOYEESPursuant to the Recommended Order of a Trial Ex-aminer of the National Labor Relations Board and inorder to effectuatethe policiesof the National LaborRelationsAct, as amended, we hereby notify our em-ployees that:WE WILL bargain collectively in good faith with In-ternational Chemical Workers Union, AFL-CIO, asthe exclusive representative of all employees in thebargaining unit described below with respect to ratesof pay, hours of employment, and other conditions ofemployment, and if an understanding is reached, wewill embody it in a signed agreement. The bargainingunit is:All production and maintenance employees atthe East St. Louis,Illinois, plant,EXCLUDINGoffice clerical, professional employees, guardsand supervisors as defined in the Act... .WE WILL NOT interrogate employees about theirunion activities.WE WILL NOT promise employees benefits to getthem to give up their union activities.WE WILL NOT make statements designed to giveemployees the impression that we are keeping themand their union activities under surveillance.WE WILL NOT threaten to close the plant or haveour officials quit their jobs if the union organizes ourplant.WE WILL NOT in any other manner interfere with,restrain, or coerce our employees in the exercise ofthe right to self-organization, or form labor organiza-tions, to join or assist any labor organization, to bar-gain collectively through representatives of their ownchoosing, and to engage in other concerted activitiesfor the purpose of collective bargaining or other mu- 104DECISIONS OF NATIONAL LABOR RELATIONS BOARDtual aid or protection, or to refrain from any or allThis notice must remain posted for 60 consecutivesuch activities.days from the date of posting and must not be altered,POLYURETHANE PRODUCTSdefaced,or covered by any other material.COMPANY, INC.If employees have any question concerning this notice(Employer)or compliance with its provisions, they may communicatedirectlywith the Board'sRegional Office, 1040 Boat-DatedBymen'sBank Building,314 North Broadway, St. Louis,(Representative)(Title)Missouri 63102,Telephone 622-4167.